
	
		I
		111th CONGRESS
		1st Session
		H. R. 1872
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Space (for
			 himself, Mr. Filner,
			 Mr. Walz, and
			 Mr. Nye) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To require the Secretary of Defense, in consultation with
		  the Secretary of Veterans Affairs, to develop and implement a secure electronic
		  method of forwarding the Certificate of Release or Discharge from Active Duty
		  (DD Form 214) to the appropriate office of the Department of Veterans Affairs
		  for the State or other locality in which a member of the Armed Forces will
		  first reside after the discharge or release of the member from active
		  duty.
	
	
		1.Short titleThis Act may be cited as the
			 Secure Electronic Military Separation
			 Act.
		2.Secure electronic
			 delivery of Certificate of Release or Discharge from Active Duty (DD Form
			 214)Section 596 of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10
			 U.S.C. 1168 note) is amended—
			(1)by inserting
			 (a) Modification
			 required.— before The Secretary of
			 Defense; and
			(2)by adding at the
			 end the following new subsection:
				
					(b)Secure method of
				electronic delivery
						(1)Development and
				implementationThe Secretary
				of Defense, in consultation with the Secretary of Veterans Affairs, shall
				develop and implement a secure electronic method of forwarding the DD Form 214
				to the appropriate office specified in subsection (a)(2). The Secretaries shall
				ensure that the method permits such offices to access the forms electronically
				using current computer operating systems.
						(2)Uniform
				applicationThe secure
				electronic method of forwarding DD Forms 214 developed under paragraph (1)
				shall be implemented uniformly by each of the military
				departments.
						.
			
